Citation Nr: 0523018	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-36 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left hydronephrosis and renal calculi secondary to 
noncalculus uretero pelvis obstruction with post-operative 
scar from nephrectomy, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, and G.J.
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1954 to December 
1955.  He died October [redacted], 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2004.  At that 
time, the issue of entitlement to death pension benefits was 
included on appeal.  However, the appellant submitted a 
written withdrawal of this appeal at the hearing.  Therefore, 
the issue of entitlement to death pension benefits is no 
longer on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran's service connected 
kidney disability either caused or was related to the cause 
of the veteran's death.  She notes that the result of the 
veteran's disability was that he only had one functioning 
kidney.  The appellant states that the veteran underwent 
surgery for an aortic aneurism in October 2002, which was 
complicated by infection, which led to problems with his 
blood flow, kidney failure, and then death.  She argues that 
if both of the veteran's kidneys had been functioning, then 
he would have had a much better chance of surviving these 
complications.  

The veteran's October 2002 death certificate indicates that 
he died while a patient at the Central Arkansas Veterans 
Healthcare System.  The appellant testified at the June 2004 
hearing that the veteran had been in the hospital for eight 
months prior to his death.  A review of the claims folder 
shows that the records pertaining to the veteran's final 
hospitalization have not been obtained.  The Board notes that 
it has a duty so obtain all relevant records in the custody 
of VA medical facilities.  Therefore, the Board finds that 
these records must be obtained and associated with the claims 
folder before a decision can be reached in this claim.  
38 C.F.R. § 3.159(c)(2) (2004).  

The Board further notes that a VA medical opinion as to the 
cause of the veteran's death was obtained in March 2003.  
However, the doctor who offered this opinion did so without 
the benefit of review of the medical records associated with 
the veteran's final hospitalization and his death.  The Board 
finds that it is necessary to obtain an additional, fully-
informed VA medical opinion from an appropriate medical 
expert.  

Finally, a review of the claims folder indicates that the 
appellant has received notification of the duty to assist as 
defined by the Veterans Claims Assistance Act (VCAA) in an 
April 2003 letter for the issue of entitlement to service 
connection for the cause of death.  Furthermore, the veteran 
received some VCAA notification regarding his claim for an 
increased evaluation in an October 2002 letter.  However, the 
appellant has never received VCAA notification pertaining to 
her claim for accrued benefits.  The Board notes that the 
October 2002 letter to the veteran does not provide the 
required notification, as the current appellant is not the 
same person as the veteran.  Furthermore, there are some 
differences in the laws and regulations regarding claims for 
increased evaluations, and accrued benefits.  The Board finds 
that the appellant must be provided with additional VCAA 
notification.  

Therefore, the Board must REMAND these matters to the RO for 
the following action:

1.  The RO must provide the appellant with 
a VCAA letter for the issue of entitlement 
to an increased evaluation for the 
veteran's service connected kidney 
disorder on an accrued basis, and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  This letter should 
inform the appellant of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that 
the appellant is expected to provide.  The 
VA must also request that the appellant 
provide any evidence in her possession 
that pertains to the claim, under 38 
C.F.R. § 3.159(b).  

2.  The RO must obtain all VA hospital, 
surgical, and treatment records, to 
include all reports of tests and studies 
performed during the eight months of 
hospitalization and treatment received by 
the veteran in 2002, culminating with his 
death in October 2002.  These records 
should be associated with the claims 
folder.  

3.  After all VA records have been 
obtained, the claims folder should be 
forwarded to a VA genitourinary or other 
appropriate specialist.  If possible, this 
should be a different specialist than the 
one who reviewed the veteran's claims 
folder in May 2003.  If this is not 
possible, the reason should be noted.  The 
examiner should review the claims folder 
and attempt to express the following 
opinion:  Is it as likely as not that the 
veteran's service connected kidney 
disability either caused or contributed to 
the cause of the veteran's death, or 
accelerated the veteran's death?  The 
reasons and bases for this opinion should 
be included in a legible report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


